DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Long on 07/12/2022.
The application has been amended as follows: 
Claim 12. (Currently amended) The floating image system according to claim 1, wherein the floating image system detects a three-dimensional coordinate of the object, so as to enable the object to interact with the first floating images, the second floating images, and the integrated floating image displayed by the floating image system.


Response to Amendment
The Amendment filed 06/30/2022 has been entered. Claims 1, 5 and 12-13 are amended. Claims 1-2 and 5-14 are allowable in this application.

Response to Arguments
Applicant's arguments filed 06/30/2022, have been fully considered and entered but they are persuasive.
Allowable Subject Matter
Claims 1-2 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance of Independent Claim(s) 1 and 13:
The closest prior art, Tomisawa et al. (US20100007636A1), in view of KIM et al. (US20150220299A1) and Shimotani et al. (US20130076876A1), does not teach wherein the plurality of first floating images, the plurality of second floating images, and the integrated floating image interact with an object and deformations of the integrated floating image are caused accordingly.
None of the prior art teach or fairly suggest the limitations of the integrated floating image interact with an object and deformations of the integrated floating image are caused accordingly, in combination with the other limitation of Claim(s) 1 and 13. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Claims 2, 5-12 and 14 include the above-described allowable subject matter for being dependent on independent Claim(s) 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419